UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7176



LARRY MICHAEL FERGUSON,

                                              Plaintiff - Appellant,

          versus


ANGELIA PINKNEY, Captain and Disciplinary
Hearing Officer (DHO) at Lee Correctional
Institution; ANN HUGHES, Director of Program
Services; CALVIN ANTHONY, Warden of Lee
Correctional Institution; JONATHAN E. OZMINT,
Director of South Carolina Department of
Corrections,

                                            Defendants - Appellants.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(CA-04-1248-0)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Michael Ferguson, Appellant Pro Se. Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry M. Ferguson appeals several of the district court’s

orders filed in his 42 U.S.C. § 1983 (2000) action.                 Ferguson

argues that the court erred in denying his motion to compel

discovery    and   motion   to   reconsider   the   denial   of   the   order,

petition for mandamus, and motion for reconsideration of the denial

of the petition, and motion for disqualification of Magistrate

Judge Marchant. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Ferguson v. Pinkney, No. CA-04-1248-0 (D.S.C.

filed Aug. 26 & entered Aug. 27, 2004, filed Oct. 22 & entered Oct.

26, 2004, filed Dec. 16 & entered Dec. 17, 2004, June 6, 2005, July

14, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -